In an action inter alla to recover the amount of a judgment from a corporation which allegedly dominates the corporate judgment debtor, the appeal is from so much of a judgment of the Supreme Court, Westchester County, entered March 9, 1973, as is in favor of plaintiff and against appellants, following a nonjury trial. Judgment affirmed insofar as appealed from, with costs. Generally, we agree with the reasoning in the learned opinion of Mr. Justice Fanelli at Trial Term, including inter alla, his conclusion that plaintiff is a third-party creditor beneficiary of the contract between the owner, Essex Green, Inc., and the general contractor, Essex Construction Corp. In addition, however, we note that the arbitration award, which was made in June, 1966 and which formed the basis of the judgment under review, was never contested by any of the appellants, despite the active, personal participation of the since deceased defendant Sol G. Atlas in the *850arbitration proceeding and the obvious right, for himself and on behalf of the other appellants, to contest. The award and the judgment entered thereon were unanimously affirmed by the Appellate Division, First Department (Matter of Port Chester Elec. Constr. Corp. [Essex Constr. Corp.J 27 AD2d 802, mot for lv to opp den 19 NY2d 581). We have not considered the letters which counsel for the respective parties sent to this court after the argument of the appeal. We deplore the practice of sending such letters. Hopkins, Acting P. J., Martuscello, Munder and Shapiro, JJ., concur.